NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2017* 
                                Decided August 31, 2017 
                                              
                                         Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             FRANK H. EASTERBROOK, Circuit Judge 
 
No. 17‐1398 
 
UNITED STATES OF AMERICA,                         Appeal from the United States 
      Plaintiff‐Appellee,                         District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
      v.                                           
                                                  No. 08 CR 996‐2 
JUSTIN TURNER,                                     
      Defendant‐Appellant.                        John W. Darrah, 
                                                  Judge. 
 
                                               

                                        O R D E R 

      Justin Turner was convicted in 2013 of conspiring to possess and distribute 
cocaine and heroin. See 21 U.S.C. §§ 846, 841(a)(1). As part of a plea agreement under 
Federal Rule of Criminal Procedure 11(c)(1)(C), Turner cooperated with the 
government. He also admitted purchasing at least 1,500 kilograms of cocaine and 

                                                 
*We have agreed to decide this case without oral argument because the appeal is frivolous. 

See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐1398                                                                            Page 2 
 
20 kilograms of heroin. The parties agreed that Turner’s cooperation warranted a prison 
sentence of 160 months, substantially below the range of 324 to 405 months that 
otherwise would have applied under the sentencing guidelines. The district court 
accepted the plea agreement and imposed the agreed prison term. 
        
       Then in 2014 the Sentencing Commission promulgated, and made retroactive, 
Amendment 782, which lowered the base offense level for most drug offenses. 
See U.S.S.G. Supp. to App. C, Amend. 782 (2014). Turner responded by moving under 
18 U.S.C. § 3582(c)(2) to reduce his prison sentence. The district court denied that 
motion with the explanation that Turner wasn’t eligible for a reduction because his 
sentence had been imposed pursuant to a plea agreement under Rule 11(c)(1)(C), not 
the guidelines range. See Freeman v. United States, 564 U.S. 522, 538–39 (2011) 
(Sotomayor, J., concurring); United States v. Dixon, 687 F.3d 356, 358–59 (7th Cir. 2012). 
        
       Turner never appealed that decision. That should have been the end of it, but 
instead, more than a year after the district court had denied his motion, Turner filed 
three additional § 3582(c)(2) motions asking the district court to reduce his sentence. 
The court denied all three requests, reasoning that Turner wasn’t entitled to ask a 
second time for a reduction based on Amendment 782. Turner appeals from that 
decision. But the district court was right; a defendant is limited to a single § 3582(c)(2) 
motion for any given change in the guidelines range. United States v. Beard, 745 F.3d 288, 
292 (7th Cir. 2014); United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). Turner used 
his one shot in 2015. He contends now that his 2015 motion was wrongly denied, but 
that contention could, and should, have been made in an appeal from the court’s 
decision on that motion. 
        
                                                                                 AFFIRMED.